i          i       i                                                                i      i      i




                                 MEMORANDUM OPINION

                                        No. 04-08-00715-CR

                                  Mayra Alejandra RODRIGUEZ,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                       From the County Court at Law No.1, Bexar County, Texas
                                       Trial Court No. 232085
                                Honorable Al Alonso, Judge Presiding

Opinion by:      Marialyn Barnard, Justice

Sitting:         Rebecca Simmons, Justice
                 Steven C. Hilbig, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: July 22, 2009

AFFIRMED

           Mayra Alejandra Rodriguez was convicted of assault – bodily injury. On appeal, Mayra

challenges the legal and factual sufficiency of the evidence to support her conviction. We affirm the

trial court’s judgment.
                                                                                     04-08-00715-CR

                                             BACKGROUND

       On September 4, 2007, Griselda Rodriguez and her sister Mayra drove to the home owned

by complainant, Amalia Salas. Amalia was inside with her husband Armando Saucedo and her son

Juan Rodriguez.

       Armando had been involved in an ongoing relationship with Griselda, and they had a child

together named Jaslyn. Amalia and Griselda were both aware of the love triangle which existed.

       After Griselda and Mayra arrived at Amalia’s home, Griselda attempted to enter through the

front door. When Amalia blocked her entry, Griselda attacked Amalia, and a fight ensued on the

steps leading into the home. The fight ended when Armando separated the two women. Griselda

pled guilty to assault – bodily injury.

       The evidence is conflicting with regard to whether Mayra, upon seeing the altercation, exited

the car and joined the fight between Griselda and Amalia. After the trial court denied Mayra’s

motion for a directed verdict, the jury found Mayra guilty of assault-bodily injury. The trial court

sentenced Mayra to 180 days in jail, suspended and probated for three months, and assessed a

$100.00 fine plus court costs.

                                          STANDARD OF REVIEW

       In order for evidence to be legally sufficient, it must “convince a trier of fact beyond a

reasonable doubt of the existence of every element of the offense.” Jackson v. Virginia, 443 U.S.
307, 316 (1979). We review the legal sufficiency of the evidence in the light most favorable to the

verdict and determine whether any rational trier of fact could have found the essential elements of

the crime beyond a reasonable doubt. Vodochodsky v. State, 158 S.W.3d 502, 509 (Tex. Crim. App.

2005). As “the exclusive judge of the credibility of witnesses and of the weight to be given their



                                                  -2-
                                                                                       04-08-00715-CR

testimony,” the jury must resolve all conflicts in the evidence. Jones v. State, 944 S.W.2d 642, 647

(Tex. Crim. App. 1996).

       In conducting a factual sufficiency review, we view all of the evidence in a neutral light and

set aside the verdict only if: (1) the evidence is so weak that the verdict is clearly wrong and

manifestly unjust; or (2) the verdict is against the great weight and preponderance of the evidence.

Johnson v. State, 23 S.W.3d 1, 11 (Tex. Crim. App. 2000). In reviewing a factual sufficiency

challenge “the appellate court should be mindful that a jury has already passed on the facts, and

convicted, and that the court should never order a new trial simply because it disagrees with the

verdict, but only where it seems to the court to represent a manifest injustice.” Watson v. State. 204
S.W.3d 404, 414 (Tex. Crim. App. 2006). The jury may choose to believe all, some, or none of the

testimony or evidence presented. Chambers v. State, 805 S.W.2d 459, 461 (Tex. Crim. App. 1991).

                                             ANALYSIS

       Mayra contends the evidence is legally and factually insufficient to support her conviction

for assault-bodily injury. Specifically, Mayra contends the evidence does not establish that she was

involved in the fight between Griselda and Amalia.

       Here, the jury was presented with testimony which created two conflicting accounts of the

altercation. During trial, Amalia testified while she and Griselda fought on the front steps, she heard

someone come closer and yell “leave my sister alone.” Amalia testified she felt someone else enter

the fight, pull her by the hair, and punch her in the face while she held Griselda down. On cross

examination, however, Amalia stated she could not see Mayra clearly during the fight and never met

Mayra before that day. Nonetheless, Amalia reiterated she unmistakably felt someone else enter the

fight and yell “leave my sister alone.” In addition, Juan also testified he came outside to find his



                                                  -3-
                                                                                        04-08-00715-CR

mother fighting with two women. On cross examination, Juan admitted he did not actually see the

women struggling, but he did see Mayra moving back to the car after dropping a clump of his

mother’s hair in the front yard. The State presented photos showing that Amalia suffered a black eye

and bruises on her arm from the fight.

        Griselda and Mayra, however, testified Mayra never entered the fight. Griselda stated

Mayra’s only involvement in the altercation was to restrain Griselda and encourage her to leave after

Armando had broken up the fight. Mayra also testified that Armando came outside the house as she

approached the struggle and handed her Jaslyn before he separated Griselda and Amalia. Mayra

testified she put Jaslyn in the car and returned to get Griselda, who was using a ceramic frog to strike

the windshield of Amalia’s car. Mayra denied touching Amalia during the incident.

        Here, the jurors, as the exclusive judge of the credibility of witnesses, chose to believe

Amalia and Juan’s version of the events. See Jones, 944 S.W.2d at 647; Chambers, 805 S.W.2d

at 461. We may not substitute our judgment regarding the credibility of the witnesses for that of the

jury. See Vodochodsky, 158 S.W.3d at 510. While Mayra and Griselda’s testimony may contradict

Amalia and Juan’s version of events, “[a]ny inconsistencies in the testimony must be resolved in

favor of the verdict.” See Rivera v. State, 271 S.W.3d 301, 304 (Tex. App.—San Antonio 2008, no

pet.). Accordingly, the evidence is legally and factually sufficient to support Mayra’s conviction.

                                            CONCLUSION

        We affirm the trial court’s judgment.

                                                        Marialyn Barnard, Justice

DO NOT PUBLISH




                                                  -4-